ACCEPTED
                                                                                           01-14-00561-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                      1/13/2015 6:43:28 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                    CLERK

                          CAUSE NO. 01-14-00561-CR

JONATHAN ROSARIO                          §                         FILEDCOURT
                                                           IN THE FIRST  IN
                                                                  1st COURT OF APPEALS
                                          §                           HOUSTON, TEXAS
V.                                        §                             OF 6:43:28
                                                                  1/13/2015 APPEALSPM
                                          §                       CHRISTOPHER A. PRINE
                                                                          Clerk
THE STATE OF TEXAS                        §                    HOUSTON, TEXAS

                UNOPPOSED MOTION FOR EXTENSION OF
                  TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:

      COMES NOW JONATHAN ROSARIO, the Appellant in the above styled and

numbered cause, and pursuant to Rule 10 of the Rules of Appellate Procedure files

this Motion requesting that the Court extend the time for filing the Appellant’s brief

in this cause, and in support shows as follows:

                                         A.

1.    The case is on appeal from the 186th District Court, Bexar County, Texas.

2.    The style and number of the case in the trial court is State v. Jonathan Rosario,

      Cause No. 2013-CR-5658.

3.    The Appellant was charged with the offense of murder.

4.    Punishment was assessed at imprisonment for 40 years.

5.    The present deadline for filing the Appellant’s brief is January 29, 2015.

6.    The Appellant seeks an extension of time of 90 days until April 29, 2015.


                                          1
7.    This is the Appellant’s first motion for extension of time by undersigned

      counsel to file the Appellant’s brief.

                                          B.

      This extension is not sought for the purpose of delaying this appeal, but for

the following reason:

1.    Counsel would show that counsel has been preparing for a January 26, 2015

      federal white collar trial in United States v. Worsham in the Western District

      of Texas; has also been preparing for a capital murder trial in State v. Ramos

      on January 30, 2015 in the 290th District Court, Bexar County, Texas; counsel

      has a brief due on January 30, 2015 in a death penalty case in the Fifth Circuit

      in Castillo v. Stephens; counsel has a federal trial in the Western District of

      Texas in United States v. Alderete on February 2, 2015; counsel has a

      clemency petition due in a capital murder trial in State v. Garza on February

      13, 2015; counsel has a trial in County Court No. 4, Bexar County, Texas in

      State v. Hewitt on February 27, 2015; counsel has a trial in County Court No.

      12, Bexar County, Texas in State v. Olson on March 3, 2015; counsel has a

      trial in a federal case in the Western District of Texas in United States v. Bailes

      on March 9, 2015; counsel has a felony set for trial in the 216th District Court

      in State v. Jeffrey on March 17, 2015; and counsel has a federal trial set for

                                           2
      March 30, 2015 in United States v. Mazaheri in the Western District of Texas.

2.    The Appellant needs additional time in the case at bar to review the record and

      to conduct the necessary research to adequately prepare the Appellant’s brief.

                                          C.

      On January 12, 2015, counsel conferred with counsel for the State, Jay

Brandon, and he stated that he is unopposed to the granting of this motion.

      WHEREFORE, PREMISES CONSIDERED, Counsel for the Appellant prays

that the Court grant an extension of time up to and including April 29, 2015 for filing

the Appellant’s brief.

                                        Respectfully submitted,

                                        GROSS & ESPARZA, P.L.L.C.


                                        /s/ Michael C. Gross
                                        Michael C. Gross
                                        State Bar No. 08534480
                                        106 South St. Mary’s Street, Suite 260
                                        San Antonio, Texas 78205
                                        (210) 354-1919
                                        (210) 354-1920 Fax

                                        Attorney for the Appellant,
                                        JONATHAN ROSARIO




                                           3
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was emailed to
Enrico Valdez at jeanette.canales@bexar.org on the 13th day of January 2015.


                                      /s/ Michael C. Gross




                                        4